Concurring Opinion.
Watkins, J.
The following is an extract from a brief of defendant’s counsel at page 28, viz.:
“We most respectfully submit that the court was drawn into error as to the true meaning of the opinion in the case of Lemmon vs. Clark. Upon a critical analysis of that case we come to the conclusion that the doctrine there announced is the reverse of the conclusion drawn from it by the court in the opinion in this case. We do not find that the court there admits the doctrine that an appointment and qualification of one as tutor authorizes him, under such appointment and qualification, to act also in the- different capacity of administrator of a succession falling to his wards, without another appointment and qualification in such other capacity also.”
Reference to our opinion will show that the paragraph immediately preceding the one selected and quoted by counsel does not state that the case of Lemmon vs. Clark recognized the right of a tutor, ex virtute offieii, to administer a succession.
Indeed, it did not present that question for the decision of the court at all, nor does our previous opinion say that it did. It was a case of heirs in possession, as Soye vs. Price was.
*293But ill deciding that case, the court, foi purpose of illustration, merely announced the existence of the rule stated by us, saying :
“ The cases quoted by counsel for plaintiff are all cases in which the tutor held in a dual capacity of tutor and administrator,” etc.
That was all the use our previous opinion in this case meant to make of the quotation from Lemmon vs. Clark.
The sequence of counsel’s argument is, that the tutor having been appointed and qualified as such, and never having been appointed and qualified as administrator of the succession of the deceased, can not represent the succession, or its creditors; and that, acting as tutor alone, plaintiff’s account was, necessarily, one of tutorship per se, the homologation of which was only prima facie proof as against his wards; and, therefore, as a creditor whose claim had been acknowledged and placed thereon, plaintiff had no right to proceed by rule under Article 990 of Code of Practice, as he has done, for a sale of property to pay same.
But I think our opinion is correct in announcing, as a proposition well sustained in our jurisprudence, that a duly qualified, bonded and acting tutor may, ea; virtute officii, administer a succession coming to his wards without any appointment as administrator thereof, and, in so doing, perform the dual functions of tutor and administrator.
True it is, as stated by counsel in his brief, that the contrary was held to be the rule of jurisprudence in many early cases, some of which he cites, viz.: Jacob vs. Tricou, 17 La. 109; Tilden vs. Dees, 1 Robinson, 409; Atchison vs. Parks, 9 Robinson, 141; Self vs. Morris, 9 Robinson, 24; Brode vs. Malden, 17 La. 75; Arthur vs. Cochran, 12 Robinson, 43.
But it has not been maintained in 'opinions of more recent date, and he cites none to that effect.
In Martin vs. Dupre, 1 An. 23, it was held that a tutrix “had power to administer the estate as such.” In that case the validity of a sale at public auction made by the tutrix was maintained, against the demand of a subsequently appointed administrator for its nullity.
In Bryan vs. Atchinson, 2 An. 463, the question was whether a tutor, as such, might administer a succession, and as to his capacity to stand in judgment in a suit for the sale of property, so as to make the decree of sale binding upon the heirs and creditors.
The court say: “ It is not pretended that any creditor in this ease *294ever required the appointment of an administrator, and the judge was not bound to appoint one; so that if the tutrix does not represent the succession, creditors-eouid not enforce their rights; and commenting on that proposition, they say: ‘ there can be no doubt that the succession was properly represented.’ ”
This declaration was made in answer to the complaint of a subsequently appointed administrator of that succession.
In Menget vs. Penny, 7 An. 134, the court held, upon the principle announced in Bryan vs. Atchinson, that “ the defendant-, as tutor to his minor children, was the representative of the succession and as such the proper party defendant in plaintiff’s suit.
In Hoover vs. Sellers, 5 An. 180, it was held that “ it is a well settled doctrine that a succession inherited by minors may be administered by their tutors.”
In Hair and Labuzan vs. McDade, 10 An. 534, it was held that “as tutrix (plaintiff) had the right to administer upon the estate belonging to the minor children without taking out letters of administration unless required to do so by creditors.”
In State vs. Leckie, 14 An. 641, the foregoing opinions were cited and approved, the court holding this course of procedure to be “ an exception to the general rule, to be applied if creditors do not require the appointment of an administrator.”
This is the established rule of our jurisprudence, and it has been sustained by this court in many subsequent cases, and I had no thought of it being disputed. Vide succession of Webre, 16 An. 420; Ducote vs. Bordelon, 24 An. 145; Succession of De Lerno, 34 An. 38.
All of the foregoing cases, with the exception of the last three, were cited in the former opinion of this court in this case; and I respectfully submit that they furnish ample foundation for the opinion expressed, as counsel would have learned had he taken the precaution to review them before writing his brief.
I concur in the present opinion of the court, fully.